ACCEPTED
                                                                                          01-14-00915-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     4/9/2015 10:27:39 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                                No. 01-14-00915-CR

                                           In the                         FILED IN
                                  Court of Appeals                 1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                         for the
                                                                   4/9/2015 10:27:39 PM
                                First District of Texas
                                      at Houston                   CHRISTOPHER A. PRINE
                                                                           Clerk

                               

                               No. 11-DCR-058577A
                               In the 268th District Court
                                Fort Bend County, Texas

                               

                              EDWIN ALVAREZ
                                        Appellant
                                          V.
                           THE STATE OF TEXAS
                                        Appellee

                               

    APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
         WITHIN WHICH TO FILE APPELLATE BRIEF

                               

TO THE HONORABLE COURT OF APPEALS:

      APPELLANT, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and 38.6(d), moves

for an extension of time within which to file its appellate brief.   In support of its

motion, appellant submits the following:

      1.     Appellant was charged with sexual abuse of a child.
      2.     A jury convicted appellant of the charged offense and the jury sentenced
             him to 20 years confinement in the Institutional Division of the Texas
             Department of Criminal Justice on October 17, 2014.
      3.     Notice of appeal was filed on October 17, 2014.
      4.     Appellant’s brief was due on April 1, 2015.

      5.     Appellant seeks an extension to file his brief until July 1, 2015.

      6.     The following facts are relied upon to show good cause for the
             requested extension:

             a. Counsel has been working on the appellate briefs in Dorsey v. State,
                No. 01-14-00685-CR., Hayes v. State, 04-14-00878-CR. and 04-14-
                00879-CR., and Ross v. State, 01-14-00902-CR.

             b. Counsel has filed a writ of certiorari in the United States Supreme
                Court in Masterson v. Stephens.

      7.     Appellant’s motion is not for purposes of delay, but so that justice may
             be done.

      WHEREFORE, appellant prays that this Court will grant the requested

extension.

                                           Respectfully submitted,

                                           /s/MANDY MILLER
                                           Attorney for appellant
                                           2910 Commercial Center Blvd., Ste. 103-201
                                           Katy, TX 77494
                                           SBN 24055561
                                           PHONE (832) 900-9884
                                           FAX (877) 904-6846
                                           mandy@mandymillerlegal.com




                                            2
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been delivered via

email to the following address:

             Fort Bend County District Attorney’s Office
             ATTN: John Harrity
             John.Harrity@fortbendcountytx.gov

                                         /s/MANDY MILLER
                                         Attorney for appellant
                                         2910 Commercial Center Blvd., Ste. 103-201
                                         Katy, TX 77494
                                         SBN 24055561
                                         PHONE (832) 900-9884
                                         FAX (877) 904-6846
                                         mandy@mandymillerlegal.com




                                          3